                                United States District Court
                                 Middle District of Florida
                                   Jacksonville Division


UNITED STATES OF AMERICA

v.                                                                  NO. 3:20-cr-65-J-32PDB

TRAVIS RYAN PRITCHARD
_________________________________________________________________________________________________



           Report and Recommendation Concerning Guilty Plea

       On October 21, 2020, by consent, the defendant appeared before me under
Federal Rule of Criminal Procedure 11 and Local Rule 6.01(c)(12) and pleaded guilty
to counts three and five of the superseding indictment. After cautioning him and
examining him under oath concerning each Rule 11 matter, I found that his pleas
were intelligently, knowingly, and voluntarily made, and that the facts that he
admitted establish the elements of the charged offenses. I therefore recommend that
the Court accept his pleas and adjudicate him guilty of counts three and five of the
superseding indictment. The parties agreed to waive the 14-day period to object to
this report and recommendation

       Done in Jacksonville, Florida, on October 21, 2020.




c:     The Honorable Timothy Corrigan, United States District Judge
       Kelly Karase, Assistant United States Attorney
       Bryan DeMaggio, Esquire
       United States Probation
